Flannagan, J.
This case was tried before a judge and jury in this court, and verdict of guilty having been rendered and the defendants sentenced to state prison for a term of years, a writ of error was thereafter sued out and served in defendants’ behalf.
The defendants now move upon petition and other papers to be admitted to bail pending the prosecution of their appeal and for certificate of reasonable doubt under Pamph. L. 1927, ch. 125, If 5, pp. 235, 236.
If such a certificate is granted the defendants may be admitted to bail pending their appeal, if not they must remain in custody during that period.
The statute provides as follows: “Pending the prosecution of a writ of error the defendant shall not be admitted to bail unless upon application for the purpose made to the court in which the conviction was had, he shall receive from that court a certificate setting forth that there is reasonable doubt as to the validity of the conviction. Upon the allowance of such certificate it shall be the duty of the trial court to admit the defendant to reasonable bail, and not otherwise.”
*30The sole question to be considered upon an application of this character is whether or not there is a reasonable doubt in the mind of the trial judge as to the validity of the conviction. It is neither the importance, character nor gravity of the point involved, nor whether the point should, in the opinion of the trial judge, be reviewed by a higher court. It is the state of mind of the trial judge which must determine the question. He must have not only a doubt, but a reasonable doubt, as to the validity of the conviction; otherwise, the certificate should be refused.
I have considered the points presented by defendants’ counsel, and do not find that there is in my mind any reasonable doubt of the validity of the conviction.
The motion is therefore denied.